DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 7 is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a calculating step and an expressing step, as well as a number of wherein clauses in the dependent claims. The steps are both mathematical calculations (MPEP 2106.04(a)(2)(I)(C) and both could be performed mentally (MPEP 2106.04(a)(2)(III). Thus, the claims are directed to abstract ideas in at least two ways.  The wherein clauses of the dependent claims only specify details of the calculations without adding any positive steps or application of the calculated results. The contents of the Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S. Ct. 2347, 2359 (2014).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,668,373 B2 [Mitsui] in view of Vector Addition, retrieved from https://www.grc.nasa.gov/www/k-12/airplane/vectadd.html, published May 5 2015 [hereinafter Vector].

Regarding Claim 1:
Mitsui teaches writing data generating method for generating writing data used in a multi charged particle beam writing apparatus (abstract, creating parameter curves is part of generating writing data), the method comprising: 
calculating, by a computer (Fig. 1 (10)), for a figure containing a curve and a straight line included in design data, a plurality of control points representing the curve and a plurality of vertices of the curve and straight line (Fig. 3 shows a curve and line because it represents a figure containing a curve and a line; 4:56-5:2).
However, Mitsui fails to teach expressing, by a computer, a position of each of the control points as a displacement from an adjacent control point and a position of each of the vertices as a displacement from an adjacent vertex to generate the writing data. 
Vector describes vector addition, a mathematical technique whereby a point is defined by its displacement from another point. It would have been obvious to one of ordinary skill in the art before the effective time of filing to express the coordinates of the points and vertices of Mitsui by vector addition from the nearest point, a technique that is demonstrated by Vector. This would have been obvious because it would provide the same information as any other coordinate system. 

Regarding Claim 2:
The modified invention of claim 1 teaches the method according to claim 1, wherein a curve portion formed by the curve and a straight-line portion formed by the straight line are defined sequentially from an origin of the figure along a contour of the figure to generate the writing data (Mitsui Figs 3 and 5 show curve and line formed sequentially. Further, the vector description of the points and vertices provides the definition from an origin and along a contour, where the first point is the origin and the contour is the summed vectors). 

Regarding Claim 3:
The modified invention of claim 1 teaches the method according to claim 1, wherein size information indicating a size of a rectangle enclosing the figure is defined in the writing data. As shown in Fig. 1 of Vector, a size of a rectangle enclosing the figure is indicated by adding vectors together. Since these vectors are in the writing data, such a size of a rectangle is also defined therein.

Regarding Claim 4:
The modified invention of claim 1 teaches the method according to claim 1, wherein the writing data includes displacement information indicating, the displacement from the adjacent control point for each of the control points and the displacement form the adjacent vertex for each of the vertices (as rejected in claim 1); and side type information indicating a side type of the curve or straight line (The Bezier control points and data of Mitsui, which is the writing data at issue, includes side type information such as that described in 6:4-29).

Regarding Claim 5:
The modified invention of claim 4 teaches the method according to claim 4, wherein the side type information of the curve indicates that the curve is a B-spline curve or a Bezier curve (Mitsui 6:4-29, the Bezier curve data is indicative that the data is a Bezier curve). 

Regarding Claim 6:
The modified invention of claim 4 teaches the method according to claim 4, wherein the side type information of the straight line indicates that the straight line is of an arbitrary-angle type or of a right-angle type (Mitsui 6:4-29, the Bezier curve data would indicated the straight line generated by its own data).

Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive. 
Applicant argues that the instant claims are eligible subject matter under 35 USC 101 because they provide the practical application of generating writing data. This is not persuasive. Generating data is the inherent result of any mathematical calculation, and yet mathematical calculation are not patent eligible subject matter. This is because the generation of data in of itself is not considered to be a practical application of an abstract idea.
Applicant argues that the improved approximation technique of the instant claims is significantly more than a mere mental process, and as such is patent eligible subject matter. 
Applicant argues that Mitsui measures pattern dimensions to generate data, but does not generate writing data from design data. This is not persuasive. The pattern measured in Mitsui is considered to be design data in the broadest reasonable interpretation. This is because such a pattern is at least design data in a reverse engineering procedure. 
Applicant argues that the instant invention does not require the polygonal approximation process of Mitsui, and as such the claims are patentable over the same. This is not persuasive. The instant calculating step is taught by Mitsui irrespective of the need for a polygonal approximation. 
The indefiniteness rejections of record are withdrawn in light of applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881